Citation Nr: 1614377	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  11-07 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a bilateral hand disability, claimed as arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Starks, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 200 to July 2004.

This matter comes to the Board of Veterans' Appeal (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  Jurisdiction of the Veteran's case is currently with the VA RO in Des Moines, Iowa.

In December 2012, the Veteran testified during a hearing conducted via video conference with the undersigned.  A transcript of the hearing is of record.

In January 2014, the Board remanded the claim for further development.  It has now been returned for further appellate review.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Alhough the February 2014 VA examiner reported that the Veteran's hands were "normal" upon physical examination, the examiner noted the Veteran's reports of ongoing symptoms and reported diagnoses for the right hand.  It is not clear whether these diagnoses were historical or current.  It is also unclear whether additional diagnostic testing is warranted.  Where "the examination [r]eport does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (1996);. Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996)

Accordingly, the case is REMANDED for the following action:

1.  Ask the examiner who conducted the February 2014 examination to clarify whether the Veteran has any current disability of the hands (a disability shown at any time since 2007).

The examiner should also clarify whether additional testing is warranted.

      The examiner should provide reasons for the opinions.

If the examiner is not available, another physician may review the claims folder and provide the necessary clarifications.

If further examination or testing is recommended, this should be arranged.

2.  If the benefits sought remain denied, tissue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


